                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
MEB:ADW                                            271 Cadman Plaza East
F. #2019R01488                                     Brooklyn, New York 11201



                                                   April 30, 2021

By Email and ECF
Mia Eisner-Grynberg, Esq.
Federal Defenders of New York
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201

              Re:    United States v. Binbu Feng
                     Criminal Docket No. 19-557 (SJ) (RLM)

Dear Ms. Eisner-Grynberg:

              Please find enclosed by e-mail the government’s disclosures pursuant to 18
U.S.C. § 3500 and Rule 26.2 of the Federal Rules of Criminal Procedure (“3500 material”) in
connection with the upcoming hearing in the above-referenced case, scheduled for May 7, 2021.

               The government does not concede the relevance, materiality or admissibility of
the information disclosed herein. If the government becomes aware of any additional 3500 or
Rule 16 material, the government will provide it to you as it becomes available. The government
continues to request reciprocal discovery from the defendant.

                                                   Very truly yours,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                           By:      /s/ Andrew Wang
                                                   Andrew Wang
                                                   Assistant U.S. Attorney
                                                   (718) 254-6311

Enclosures

cc:    Clerk of the Court (RLM) (by ECF) (without enclosures)
MEB:ADW
F. #2019R01488


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – –– – – – – – X

 UNITED STATES OF AMERICA

        - against -                           19 CR 557 (SJ) (RLM)

 BINBU FENG,

                          Defendant.

 – – – – – – – – – – – –– – – – – –X




               THE GOVERNMENT’S LIST OF 18 U.S.C. § 3500 MATERIAL




                                          Mark J. Lesko
                                          Acting United States Attorney
                                          Eastern District of New York
                                          271 Cadman Plaza East
                                          Brooklyn, New York 11201


Andrew Wang
Assistant U.S. Attorney
     (Of Counsel)
EXHIBIT                  DESCRIPTION

Eladio Herrera
3500-EH-1             Notes from October 28, 2019 Arrest
3500-EH-2             DEA Report of Investigation
3500-EH-3             DEA Notes of Interview (April 29, 2021)


Ricardo Farquharson
3500-RF-1             DEA Report of Investigation
3500-RF-2             DEA Notes of Interview (April 29, 2021)


Thomas Callahan
3500-TC-1             DEA Report of Investigation
3500-TC-2             Notes from October 28, 2019 Arrest
3500-TC-3             Grand Jury Testimony
